Exhibit 10.2
June 27, 2011
Dear Brian:
This letter outlines the details of your employment with Valeant Pharmaceuticals
International, Inc. (the “Company”), and your Company assignment.

  •   Title: Executive Vice President of Administration and Chief Human Capital
Officer; you will report to the Chief Executive Officer. Your principal place of
employment will be in the Mid-Atlantic region of the United States.     •   Base
Salary: $37,500 per month ($450,000annualized).     •   Sign-on Bonus. One-time
payment of $50,000; provided, however, that such gross amount shall be repaid to
the Company should you terminate your employment other than for Good Reason or
should the Company terminate your employment for Cause, in either case within
one year of the date of this letter agreement.     •   Annual Incentive: You
will be eligible to participate in the Company’s management bonus plan,
including for the 2011 calendar year on a pro rata basis. Your target bonus will
be 60%, with the potential of 120%, of your base salary. This plan, and
therefore your participation, is subject to change at the discretion of the
Board of Directors. Bonuses are payable at the time the other management bonuses
are paid. To be eligible for any bonus payment, you must be employed by the
Company, and you must not have given or received notice of the termination of
your employment, on the day on which the applicable bonus is paid to other
members of the Company management.     •   Equity Awards: You will receive the
equity awards set forth below, effective on the date (i) with respect to the
Options (as defined below), that is the later of your employment start date or
the date that the Compensation Committee approves such awards and (ii) with
respect to Performance Share Units (as defined below), that is the latest of
your employment start date, the date that the Compensation Committee approves
such awards or the effective date of the registration statement on Form S-8
registering the Performance Share Units (as applicable, the “Grant Date”),:

      Stock Options — On the Grant Date, you shall be granted options under the
Company’s 2011 Omnibus Incentive Plan (the “Plan”) to acquire 85,000 shares of
the Company common stock (“Shares”) (the “Options”). The Options will vest over
a four-year period (25% per year on each anniversary of the Grant Date),
provided that you are employed by the Company on the applicable vesting date,
and shall have a term of ten (10) years. Except as set forth below, if your
employment terminates for any reason prior to the vesting date, your unvested
Options will be forfeited (and, in the case of a termination of your employment
for Cause, your vested Options will also be forfeited).

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 2 of 14

      Notwithstanding anything to the contrary in the Plan, (i) if your
employment is terminated by the Company without Cause or by you for Good Reason
(each as defined below), at any time within the twelve (12) months following a
Change in Control, then any Option that is not cancelled in connection with the
Change in Control in exchange for cash payment will vest on the Termination Date
(as defined below) and shall remain exercisable for one year following the
Termination Date (but in no event beyond the 10-year term of the Option) and
(ii) if your employment is terminated by reason of your death, any Option
outstanding shall vest in full and remain exercisable for the remainder of the
term of the Option. The “Termination Date” shall be the date specified as the
effective date of the termination of your employment in any notice of
termination of employment provided by the Company to you or accepted by the
Company in the event of your giving notice of the termination of your
employment.         The exercise price of the Options shall be equal to the
Market Price (as defined in the Plan) on the Grant Date.         The Company
shall enter into a stock option award agreement with you for the above grant of
Options, incorporating the terms set forth in this letter agreement and
otherwise on the terms and conditions set forth in the Company’s standard form
of stock option award agreement.         Performance Restricted Share Units. On
the Grant Date you will also receive 45,000 performance-based restricted stock
units under the Plan (the “Performance Share Units”), which shall vest as
follows, provided that, except as set forth herein, you are continually employed
by the Company through the applicable vesting date:

  (i)   Single Vesting Share Price.         If at the date that is 3 months
prior to the third anniversary of the Grant Date (the “First Primary Measurement
Date”), the Adjusted Share Price (as defined below) equals or exceeds the Single
Vesting Share Price (as defined below), you shall vest in 25% of the Performance
Share Units.         If at the date that is the third anniversary of the Grant
Date (the “Second Primary Measurement Date”), the Adjusted Share Price equals or
exceeds the Single Vesting Share Price, you shall vest in an additional 50% of
the Performance Share Units.

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 3 of 14

      If at the date that is 3 months following the third anniversary of the
Grant Date (the “Third Primary Measurement Date”), the Adjusted Share Price
equals or exceeds the Single Vesting Share Price, you shall vest in an
additional 25% of the Performance Share Units.     (ii)   Double Vesting Share
Price.         If at the First Primary Measurement Date, the Adjusted Share
Price equals or exceeds the Double Vesting Share Price (as defined below), you
shall vest in 50% of the Performance Share Units.         If at the Second
Primary Measurement Date, the Adjusted Share Price equals or exceeds the Double
Vesting Share Price, you shall vest in an additional 100% of the Performance
Share Units.         If at the Third Primary Measurement Date, the Adjusted
Share Price equals or exceeds the Double Vesting Share Price, you shall vest in
an additional 50% of the Performance Share Units.     (iii)   Triple Vesting
Share Price.         If at the First Primary Measurement Date, the Adjusted
Share Price equals or exceeds the Triple Vesting Share Price (as defined below),
you shall vest in 75% of the Performance Share Units.         If at the Second
Primary Measurement Date, the Adjusted Share Price equals or exceeds the Triple
Vesting Share Price, you shall vest in an additional 150% of the Performance
Share Units.         If at the Third Primary Measurement Date, the Adjusted
Share Price equals or exceeds the Triple Vesting Share Price, you shall vest in
an additional 75% of the Performance Share Units.     (iv)   Performance Share
Units that could have been vested under either of paragraphs (i), (ii), or
(iii) that do not become vested on the First Primary Measurement Date, the
Second Primary Measurement Date or the Third Primary Measurement Date, may
become vested on each of the applicable dates that is one year following each
such date,

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 4 of 14

      respectively, based upon the Adjusted Share Price on the applicable
measurement date, provided that you are employed by the Company on such
applicable vesting date. Any Performance Share Units that are not vested as of
the date that is three months following the fourth anniversary of the Grant Date
shall be immediately forfeited.     (v)   If the Adjusted Share Price on a
measurement date set forth in clauses (i), (ii) and (iii), as well as clause
(iv), is between the Single Vesting Share Price and the Double Vesting Share
Price or is between the Double Vesting Share Price and the Triple Vesting Share
Price, you shall vest in a number of Performance Share Units that is the
mathematical linear interpolation between the number of Performance Share Units
which would vest at defined ends of the applicable spectrum.     (vi)  
“Adjusted Share Price” means the sum of (i) the average of the closing prices of
Shares during the 20 consecutive trading days starting on the specified
measurement date (or if such measurement date does not fall on a trading day,
the immediately following trading day) (“Average Share Price”), and (ii) the
value that would be derived from the number of Shares (including fractions
thereof) that would have been purchased had an amount equal to each dividend
paid on a share of common stock after the Grant Date and on or prior to the
applicable measurement date been deemed invested on the dividend payment date,
based on the closing price of the common stock on such dividend payment date.
The Adjusted Share Price and Average Share Price shall be subject to equitable
adjustment to reflect stock splits, stock dividends and other capital
adjustments.     (vii)   “Single Vesting Share Price,” “Double Vesting Share
Price” and “Triple Vesting Share Price” means the Adjusted Share Prices equal to
a compound annual share price appreciation (the “Annual Compound TSR”) of 15%,
30% and 45%, respectively, as measured from a base price equal to the average of
the closing prices of Shares during 20 consecutive trading days immediately
prior to the Grant Date over a measurement period from the Grant Date to the
last trading day of the period used to calculate the Adjusted Share Price. Such
base price shall be subject to equitable adjustment to reflect stock splits,
stock dividends and other capital adjustments (such price, as adjusted, the
“Base Price”).

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 5 of 14

  (viii)   Notwithstanding the foregoing vesting provisions of the Performance
Share Units, if on any date between the date that is one year following the
Grant Date and the Second Primary Measurement Date, the average of the closing
prices of Shares during 20 consecutive trading days (“Per Share Price”) on such
date:         (A) exceeds a 30% Annual Compound TSR as measured through the
Second Primary Measurement Date, then you will become vested in 45,000 of the
Performance Share Units that could have been earned under clause (i) above;    
    (B) exceeds a 45% Annual Compound TSR as measured through the Second Primary
Measurement Date, then you will become vested in the additional 45,000 of the
Performance Share Units that could have been earned under clause (ii) above; and
        (C) exceeds a 60% Annual Compound TSR as measured through the Second
Primary Measurement Date, then you will become vested in the additional 45,000
of the Performance Share Units that could have been earned under clause
(iii) above;         provided, however, that the vesting that takes place
pursuant to this clause (viii) if the Per Share Price target is achieved shall
only take place the first time such Per Share Price target is achieved on such
vesting date, there is no interpolation of vesting pursuant to this clause
(viii), and to vest in any of the Performance Share Units pursuant to this
clause (viii) you must remain employed by the Company through the applicable
vesting date. The Per Share Price specified herein shall be subject to equitable
adjustment to reflect stock splits, stock dividends and other capital
adjustments.     (ix)   The Company shall distribute to you a number of shares
of its common stock equal to the number of Performance Shares Units that become
vested as soon as practicable (but in any event no later than 45 days) following
the vesting date of such Performance Shares Units.     (x)   Notwithstanding
anything to the contrary in the Plan, in the event of your death, the
performance measures applicable to the Performance Share Units will be applied
as though the date of death was the end of the 20 consecutive trading-day
average measurement period, with the number of units calculated in a manner
consistent with the vesting

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 6 of 14

      schedule described above, but based on the Annual Compound TSR determined
through the date of death. Notwithstanding the immediately preceding sentence,
if death occurs prior to the date that is the one-year anniversary of the Grant
Date, the measurement date will still be the date of death, but the Annual
Compound TSR will be determined based on an assumed measurement period of one
year. Any Performance Share Units that did not become vested prior to the date
of death for a reason set forth in this clause (x) or that do not become vested
as a result of this clause (x) shall be forfeited immediately following the date
of death.     (xi)   Subject to clause (xii) below, and notwithstanding anything
to the contrary in the Plan, in the event of an involuntary termination of your
employment by the Company without Cause or by you with Good Reason, or in the
event of your Disability (each as defined below), in each case, following the
date that is the one-year anniversary of the Grant Date, the performance
measures applicable to the Performance Share Units will be applied as though
your employment Termination Date was the end of the 20 consecutive trading-day
average measurement period, with the number of units calculated in a manner
consistent with the vesting schedule described above, but based on the Annual
Compound TSR determined through your Termination Date, provided, however, only a
pro rata portion of such calculated Performance Share Units will vest upon
termination. Any Performance Share Units that did not become vested prior to
your termination of employment for a reason set forth in this clause (xi) or
that do not become vested as a result of this clause (xi) shall be forfeited
immediately following the date of your termination of employment. In the event
of a termination of employment for a reason set forth in this clause (xi) that
occurs prior to the date that is the one-year anniversary of the Grant Date, the
award of Performance Share Units shall be forfeited.     (xii)   Notwithstanding
anything to the contrary in the Plan, in the event of a Change in Control, the
Performance Share Units will be converted into a number of time-based restricted
stock units (the “Resulting RSUs”) determined by applying the performance
measures applicable to the Performance Share Units as though the sum of (i) fair
market value of the Company common stock on the date of the Change in Control
and (ii) the value that would be derived from the number of Shares (including
fractions thereof) that would have been purchased had an amount equal to each
dividend paid on a share of common stock after the Grant Date and on or prior to
the applicable measurement date been deemed invested on the dividend payment
date, based on the

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 7 of 14

      closing price of the common stock on such dividend payment date was the
Adjusted Share Price, with the number of Resulting RSUs equal to the number of
Performance Share Units that would have vested based on the Annual Compound TSR
determined through the Change in Control. Notwithstanding the immediately
preceding sentence, if termination following a Change in Control occurs prior to
the date that is the one-year anniversary of the Grant Date, the measurement
date will still be the date of Change in Control, but the Annual Compound TSR
will be determined based on an assumed measurement period of one year. The
Resulting RSUs will vest on Second Primary Measurement Date, subject to your
continued employment; provided that in the event of an involuntary termination
of your employment by the Company without Cause or a voluntary termination of
your employment by you with Good Reason within the twelve (12) months following
a Change in Control, the vesting and payment of such Resulting RSUs will be
accelerated to your Termination Date. Any Performance Share Units that did not
become Resulting RSUs shall be forfeited on the Change in Control. Any Resulting
RSUs that did not become vested prior to your termination of employment for a
reason set forth in this clause (xii) or that do not become vested as a result
of this clause (xii) shall be forfeited immediately following the date of your
termination of employment.     (xiii)   The Company shall enter into a
restricted share unit award agreement with you for the above grant of
Performance Share Units, incorporating the terms set forth in this letter
agreement and otherwise on the terms and conditions set forth in the Company’s
standard form of performance-based restricted share unit award agreement.

      Share Ownership Commitment. You also agree to comply with any share
ownership requirements adopted by the Company applicable to you, which shall be
on the same terms as similarly situated executives of the Company.        
Matching Grants for Share Purchases. In connection with such share ownership,
you shall also be eligible to receive matching share units under the Company’s
matching share unit program in accordance with its terms as applied for
similarly situated executives of the Company.

  •   Good Reason. You may terminate your employment for Good Reason (as defined
below) by delivering to the Company a Notice of Termination (as defined below)
not less than thirty (30) days prior to the termination of your employment for
Good Reason. The Company shall have the option of terminating your duties and
responsibilities prior to the expiration of such thirty-day notice period,
subject to the payment by the Company of the compensation and benefits provided
in this letter, as may be applicable. For purposes of this letter, “Good Reason”
shall mean the

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 8 of 14

    occurrence of any of the events or conditions described in clauses
(i) through (iii) immediately below which are not cured by the Company (if
susceptible to cure by the Company) within thirty (30) days after the Company
has received a “Notice of Termination,” which means a written notice provided by
you within ninety (90) days of the initial existence of the event or condition
constituting Good Reason specifying the particular events or conditions which
constitute Good Reason and the specific cure requested by you.     (i)  
Diminution of Responsibility. (A) any material reduction in your duties or
responsibilities as in effect immediately prior thereto, or (B) removal of you
from the position of Executive Vice President Administration and Chief Human
Capital Officer. For the avoidance of doubt, the term “Diminution of
Responsibility” shall not include any such removal resulting from a promotion,
your death or Disability, the termination of your employment for Cause, or your
termination of your employment other than for Good Reason;     (ii)  
Compensation Reduction. Any reduction in your base salary or target bonus
opportunity which is not comparable to reductions in the base salary or target
bonus opportunity of other similarly-situated senior executives at the Company;
or     (iii)   Company Breach. Any other material breach by the Company of any
material provision of this letter.


  •   Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:

  (i)   the acquisition (other than from the Company), by any person (as such
term is defined in Section 13(c) or 14(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of
the combined voting power of the Company’s then outstanding voting securities;  
  (ii)   the individuals who, as of the date hereof, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the Board, unless the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; or     (iii)   the
closing of:

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 9 of 14

  1.   a merger or consolidation involving the Company if the stockholders of
the Company, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or     2.   a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

    Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur pursuant to this letter agreement, solely because fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
is acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or any of its subsidiaries
or (ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

  •   Disability. The Company may terminate your employment, on written notice
to you after having established your Disability and while you remain Disabled,
subject to the payment by the Company to you of the applicable compensation and
benefits provided pursuant to this letter agreement. For purposes of this letter
agreement, “Disability” shall have the meaning assigned to such term in the
Plan.     •   Cause. The Company may terminate your employment for “Cause”,
subject to the payment by the Company to you of the applicable compensation and
benefits provided in this letter agreement. “Cause” shall mean, for purposes of
this letter, “cause” as defined by applicable common law and (1) conviction of
any felony or indictable offense (other than one related to a vehicular offense)
or other criminal act involving fraud; (2) willful misconduct that results in a
material economic detriment to the Company; (3) material violation of Company
policies and directives, which is not cured after written notice and a
reasonable opportunity for cure; (4) continued refusal by you to perform your
duties after written notice identifying the deficiencies and a reasonable
opportunity for cure; or (5) a material violation by you of any material
covenants to the Company. No action or inaction shall be, or be deemed to be,
willful if not demonstrably willful and if taken or not taken by you in good
faith and with the understanding that such action or inaction was not adverse to
the best interests of the Company. Reference in this paragraph to the Company
shall also include direct and indirect subsidiaries of the Company, and
materiality shall be measured based on the action or inaction and the impact
upon the Company taken as a whole. The Company may suspend you, with pay, upon
your indictment for the commission of a felony or indictable offense as
described under clause (1) above.

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 10 of 14



      Such suspension may remain effective until such time as the indictment is
either dismissed or a verdict of not guilty has been entered.     •   Employee
and Executive Benefits. You will be eligible to participate in the employee
benefit plans and programs generally made available to similarly situated
employees of the Company on the terms and conditions applicable generally to all
employees. In addition, the Company shall reimburse you for incremental taxes
incurred by you outside of the United States because of any services you provide
to the Company outside of the United States or any business that the Company
conducts outside of the United States, if such incremental amount during any tax
year exceeds 1% or more of your average base salary for such tax year. You shall
be required to participate in any tax equalization program the Company may have
in effect from time to time in order to qualify for the benefit described in the
preceding sentence.     •   Reimbursement of Certain Expenses. The Company shall
fully reimburse the reasonable fees of your counsel and financial advisor
incurred in connection with the development and implementation of the terms of
your employment.     •   Conditions to Reimbursement. The following provisions
shall be in effect for any reimbursements (and in-kind benefits) to which you
otherwise may become entitled under this letter, in order to assure that such
reimbursements (and in-kind benefits) do not create a deferred compensation
arrangement subject to Section 409A:

  (i)   The amount of reimbursements (or in-kind benefits) to which you may
become entitled in any one calendar year shall not affect the amount of expenses
eligible for reimbursement (or in-kind benefits) hereunder in any other calendar
year.     (ii)   Each reimbursement to which you become entitled shall be made
by the Company as soon as administratively practicable following your submission
of the supporting documentation, but in no event later than the close of
business of the calendar year following the calendar year in which the
reimbursable expense is incurred.     (iii)   Your right to reimbursement (or
in-kind benefits) cannot be liquidated or exchanged for any other benefit or
payment.

  •   At-Will Employment. Your employment with the Company is “at will”. This
means that you or the Company have the option to terminate your employment at
any time, with or without advance notice, and with or without Cause or with or
without Good Reason. This offer of employment does not constitute an express or
implied agreement of continuing or long term employment. The at will nature of
your employment can be altered only by a written agreement specifying the
altered status of your employment. Such written agreement must be signed by both
you and the Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 11 of 14

  •   Severance Benefits. Notwithstanding the immediately preceding bullet
paragraph, if your employment is terminated by the Company without Cause or by
you for Good Reason, the Company shall have the following obligations:

  (i)   The Company will pay you an amount equal to 1.6 times your annual salary
as of the date of your termination, provided that, if your termination occurs
either in contemplation of a Change in Control or at any time within twelve
(12) months following a Change in Control, the Company shall instead pay you an
amount equal to two times the sum of (A) your annual salary as of the date of
termination, plus (B) your annual target bonus as of the date of your
termination.     (ii)   The Company will pay you any accrued but unpaid salary
or vacation pay and any deferred compensation. In addition, the Company will pay
you any bonus earned but unpaid in respect of any fiscal year preceding the
Termination Date. The Company will also pay you a bonus in respect of the fiscal
year in which the Termination Date occurs, as though you had continued in
employment until the payment of bonuses by the Company to its executives for
such fiscal year, in an amount equal to the product of (A) the lesser of (x) the
bonus that you would have been entitled to receive based on actual achievement
against the stated performance objectives or (y) the bonus that you would have
been entitled to receive assuming that the applicable performance objectives for
such fiscal year were achieved at “target”, and (B) a fraction (i) the numerator
of which is the number of days in such fiscal year through Termination Date and
(ii) the denominator of which is 365; provided that, if your termination occurs
either in contemplation of a Change in Control or at any time within twelve
(12) months following a Change in Control, then in the foregoing calculation the
amount under (A) shall be equal to (y). Any bonus payable to you under this
bullet shall be paid in no event later than March 15 of the calendar year
following the calendar year in which the Termination Date occurs.     (iii)  
The Company will provide you with continued coverage under any health, medical,
dental or vision program or policy in which you were eligible to participate at
the time of your employment termination for 12 months following such termination
on terms no less favorable to you and your dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination.     (iv)   The Company shall provide outplacement services through
one or more outside firms of your choosing up to an aggregate of $20,000, which
services shall extend until the earlier of (i) 12 months following the
termination of your employment or (ii) the date that you secure full time
employment.         Notwithstanding anything herein to the contrary, the Company
shall have no obligation to pay or provide any of the severance benefits set
forth in this letter and shall have no obligations to you in respect of the
termination of your employment save and except for obligations that are
expressly established by applicable employment

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 12 of 14



      standards legislation unless you execute and deliver, within 60 days of
the date of your termination, and do not revoke, a general release in form
satisfactory to the Company and any revocation period set forth in the release
has lapsed. The Company shall pay all cash severance benefits due within 10
business days following the satisfaction of all of the conditions set forth in
the preceding sentence. You shall not be required to mitigate the amount of any
severance payment provided for under this letter by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to you in any subsequent employment.        
Notwithstanding anything herein to the contrary, in no event shall the timing of
your execution of the general release, directly or indirectly, result in you
designating the calendar year of payment, and if a payment that is subject to
execution of the general release could be made in more than one taxable year,
payment shall be made in the later taxable year.         It is understood that,
during your employment by the Company, you will not engage in any activities
that constitute a conflict of interest with the interests of the Company, as
outlined in the Company’s conflict of interest policies for employees and
executives in effect from time to time.     •   Covenant Not to Solicit. To
protect the confidential information and other trade secrets of the Company and
its affiliates, you agree, during your employment with the Company or any of its
affiliates and for a period of twelve (12) months after your cessation of
employment with the Company or any of its affiliates, not to solicit, attempt to
solicit, or participate in or assist in any way in the solicitation or attempted
solicitation of any employees or independent contractors of the Company or any
of its affiliates. For purposes of this covenant, “solicit” or “solicitation”
means directly or indirectly influencing or attempting to influence employees of
the Company or any of its affiliates to become employed with any other person,
partnership, firm, corporation or other entity. You agree that the covenants
contained in this paragraph are reasonable and necessary to protect the
confidential information and other trade secrets of the Company and its
affiliates, provided, that solicitation through general advertising or the
provision of references shall not constitute a breach of such obligations. For
purposes of this paragraph, an “affiliate” shall mean any direct or indirect
subsidiary of the Company or any joint venture or collaboration in which any
such entity or the Company participates.     •   Remedies for Breach of
Obligations Under the Covenants Not to Solicit Above. It is the intent and
desire of you and the Company (and its affiliates) that the restrictive
provisions in the paragraph captioned “Covenant Not to Solicit” above be
enforced to the fullest extent permissible under the laws and public policies as
applied in each

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 13 of 14



      jurisdiction in which enforcement is sought. If any particular provision
in such paragraph shall be determined to be invalid or unenforceable, such
covenant shall be amended, without any action on the part of either party
hereto, to delete therefrom the portion so determined to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
covenant in the particular jurisdiction in which such adjudication is made. Your
obligations under the two preceding paragraphs shall survive the termination of
your employment with or any other employment arrangement with the Company or any
of its affiliates. You acknowledge that the Company or its affiliates will
suffer irreparable injury, not readily susceptible of valuation in monetary
damages, if you breach your obligations under the paragraph captioned “Covenant
Not to Solicit” above. Accordingly, you agree that the Company and its
affiliates will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by you of your
obligations under either such paragraph in any Federal or state court sitting in
the State of New Jersey, or, at the Company’s (or its affiliate’s) election, in
any other state or jurisdiction in which you maintain your principal residence
or your principal place of business. You agree that the Company or its
affiliates may seek the remedies described in the preceding sentence
notwithstanding any arbitration or mediation agreement that you may enter into
with the Company or any of its affiliates. You hereby submit to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company or its affiliates to obtain that
injunctive relief, and you agree that process in any or all of those actions or
proceedings may be served by registered mail, addressed to the last address
provided by you to the Company or its affiliates, or in any other manner
authorized by law.     •   Indemnification. You shall be indemnified by the
Company as provided in its by-laws or, if applicable, pursuant to an
indemnification agreement with the Company if such agreements are provided to
similarly situated executives.     •   Section 409A. The parties intend for the
payments and benefits under this Agreement to be exempt from Section 409A or, if
not so exempt, to be paid or provided in a manner which complies with the
requirements of such section, and intend that this Agreement shall be construed
and administered in accordance with such intention. Any payments that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this letter during the six-month period
immediately following your separation from service shall instead be paid on the
first business day after the date that is six months following your Termination
Date (or death, if earlier), with interest from the date such amounts would
otherwise have been paid at the short-term applicable federal rate, compounded
semi-annually, as

 



--------------------------------------------------------------------------------



 



June 27, 2011
Mr. Brian Stolz
Page 14 of 14



      determined under Section 1274 of the Internal Revenue Code of 1986, as
amended, for the month in which payment would have been made but for the delay
in payment required to avoid the imposition of an additional rate of tax on you
under Section 409A.     •   Withholding Taxes. All payments to you or your
beneficiary under this letter agreement shall be subject to withholding on
account of federal, state and local taxes as required by law.

It is understood that you are required to read, review, agree, sign and return
the Company’s customary on-boarding documentation.
Policies of the Company will govern any other matter not specifically covered by
this letter.
Except as specifically described in the following sentence, the terms of this
letter constitute the entire agreement between the Company and you with respect
to the subject matter hereof, superseding all prior agreements and negotiations
This letter is governed by the laws of the State of New Jersey. All currency
amounts set forth in the letter agreement refer to U.S. dollars.
As confirmation of acceptance of this employment offer, please sign this letter
indicating your agreement and acceptance of the terms and conditions of
employment. In addition, please mail the original signed offer letter in the
envelope provided. A duplicate copy of this offer letter is included for your
records.

            Sincerely,

Valeant Pharmaceuticals International, Inc.
      By:   /s/ J. Michael Pearson        J. Michael Pearson        Chief
Executive Officer                 /s/ Brian Stolz        Brian Stolz           
 

 